Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/484,731 is being allowed since none of the prior art of record teaches or fairly suggests an integrated device for feces sampling and occult blood detection comprising a main body container sealed tube (2) having a round tube chamber (13) on one side and a rectangular tube chamber (14) on the other side, a lid (1) that closes a top of the main body container sealed tube (2), a stop block (3) that fits into the top of the rectangular tube chamber (14), wherein the lid (1) comprises an inner ring (16) and a C-shaped outer ring (17) having an opening therein, and wherein the stop block (3) comprises a bulge (2) on an inside wall thereof which fits into a small hole (18) provided in a tube wall of the inner ring (16) at the opening of the C-shaped outer ring (17) to fix and dismount the stop block (3) to and from the lid (1), a test strip slot seat (5) in the rectangular tube chamber (14) having a test strip slot (9) on one side and a piston slot (12) on the other side, a sealing sheet (6) on the back of the piston slot (12),  a base (7) attached to the bottom of the test strip slot seat (5) having a solution receiving slot (21) provided on one side of the base (7) and a groove (22) located on another side of the base (7), wherein a slope is provided between the receiving slot (21) and the groove (22), and a feces sampling stick (8) attached to the inner ring (16) of the lid (1), wherein when the lid (1) is attached to the opening of the main body container sealed tube (2), the sampling stick (8) is placed into a liquid located in the round tube chamber (13) and then through a small hole in a separation layer (15) located in the round tube chamber 13. The closest prior art to Dai (US 10,772,610) teaches of a sample collector for testing biological samples for occult blood and other analytes which has a structure similar to the device recited in the instant claims; however, Dai is not prior art against the instant claims since the effective filing date of the instant application is prior to the effective filing date of Dai, and the device taught by Dai does not have a stop block comprising a bulge that fits into a hole on a tube surface of an inner ring of the lid, and does not have a lid comprising both an inner ring and a C-shaped outer ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 13, 2022